Citation Nr: 0932119	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  06-33 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for flat feet has been received.  


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May to August 1979, 
December 1981 to December 1984, and October 1985 to February 
1989, with additional service in the Army National Guard of 
Pennsylvania.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2006 rating decision in which the RO found that 
new and material evidence had not been submitted sufficient 
to reopen a claim for service connection for bilateral flat 
feet, previously rated as a foot condition, and denied 
service connection for diabetes and an eye condition.  In May 
2006, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in October 2006, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in October 2006.

In his October 2006 substantive appeal, the Veteran requested 
a hearing before a Veterans Law Judge at the RO.  In a 
November 2006 statement, the Veteran indicated that he 
desired a videoconference hearing.  A January 2007 letter 
informed the Veteran that a videoconference hearing had been 
scheduled for February 2008, however, the record reflects 
that the Veteran failed to report for the hearing.  

In August 2008, the Board denied service connection for 
diabetes mellitus and an eye condition and remanded the claim 
remaining on appeal to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development. 
After completing the requested development, the RO continued 
the denial of the claim (as reflected in an April 2009 
supplemental SOC (SSOC)), and returned this matter to the 
Board for further appellate consideration.

For the reasons expressed below, the claim on appeal is, 
again, being remanded to the RO via the AMC in Washington, 
DC.  VA will notify the Veteran when further action, on his 
part, is required.   

As a final preliminary matter, the Board notes that, in the 
August 2008 decision and remand, the Board pointed out that, 
in an October 2002 e-mail, the Veteran appeared to raise a 
claim for service connection for a kidney disorder.  As the 
RO had not adjudicated the issue, it was referred to the RO 
for appropriate action.  There is no indication that the RO 
has yet adjudicated the claim for a kidney disorder.  As 
such, this matter is not properly before the Board, and is 
again referred to the RO for appropriate action.

REMAND

Unfortunately, the claims file reflects that further RO 
action on the claim on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on 
that claim.

Review of the claims file reveals that there may be 
outstanding pertinent service treatment records.  In this 
regard, while service treatment records currently associated 
with the claims file include records from the Veteran's Army 
and National Guard service, the only service treatment 
records from the Veteran's period of active duty from 
December 1981 to December 1984 are the December 1984 
separation examination, dental records, a January 1982 chest 
X-ray, December 1981 and October 1984 eyewear prescriptions, 
and pathology and lab reports.  

In his original claim for service connection, the Veteran 
reported treatment for his foot problem in 1983 and 1984 in a 
hospital in Europe.  In July 1996, the RO requested all 
service treatment records for the Veteran's service from May 
to August 1979, December 1981 to December 1984, and October 
1985 to February 1989.  The request further noted that the 
Veteran separated from the Pennsylvania Army National Guard 
in July 1995.  In a September 1996 response, the National 
Personnel Records Center (NPRC) indicated that the records 
were available, and the Veteran's service treatment records 
were furnished to the RO.  In an April 2003 statement 
regarding claims for service connection for his feet and 
knees, the Veteran indicated that he received treatment in 
the Army Hospital in West Germany from 1981 to 1983.  In a 
release accompanying this statement, the Veteran indicated 
that he received treatment in West Germany, from 1981 to 
1983, for foot and knee pain.  In an April 2003 e-mail to VA, 
the Veteran stated that he received treatment for his foot 
and knee problems with the HHC 1st Army Corps in Stuttgart 
from 1981 to 1982, and with the HHC 1/7th Inf. Bn. in 
Aschaffenburg from 1983 to 1984.  In an October 2008 
statement, in response to an October 2008 letter from the RO 
advising him of the information and evidence necessary to 
reopen his claim for service connection for flat feet, the 
Veteran reported that medical records were available at the 
U.S. Army Hospital and Clinic in Aschaffenburg, Germany.  
However, treatment records from this facility have not been 
associated with the claims file.  

While, as noted above, the RO has requested the Veteran's 
service treatment records from the NPRC, there is no 
indication that the RO has directly contacted the Army 
Hospital in Aschaffenburg, Germany.  VA has an obligation to 
request records directly from that treating military facility 
as the appellant has provided sufficient information to 
identify and locate the potential custodian of records.  
Sheed v. Derwinski, 2 Vet. App. 256, 259 (1992).

The service treatment records identified by the Veteran are 
potentially pertinent to the claim on appeal.  In this 
regard, the Board notes that the report of a November 2002 VA 
examination includes an assessment of congenital pes planus, 
bilateral.  The examiner, a podiatry resident, opined that 
the Veteran's symptoms were more likely than not aggravated 
by military service.  In a November 2002 addendum, a 
podiatrist indicated that he had reviewed the VA examination 
report and interviewed and examined the Veteran.  The 
podiatrist confirmed the resident's diagnosis of congenital 
pes planus, bilateral.  The physician indicated that he did 
not believe that the Veteran's military service caused pes 
planus, which he described as congenital in nature.  However, 
he added that he believed that the military could have 
aggravated the Veteran's foot pain.  

Congenital or developmental abnormalities are not diseases or 
injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9.  However, VA's General Counsel has held, that service 
connection may be granted for diseases of congenital, 
developmental or familial origin if the evidence as a whole 
shows that the manifestations of the disease in service 
constituted "aggravation" of the disease within the meaning 
of applicable VA regulations.  The VA General Counsel also 
has held that a congenital defect can be subject to 
superimposed disease or injury, and if superimposed disease 
or injury occurs during military service, service-connection 
may be warranted for the resultant disability.  VAOPGCPREC 
82-90 (July 18, 1990); 38 C.F.R. § 3.303(c).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. 
Brown, 4 Vet. App. 513, 514-15 (1993).  As such, to the 
extent that the Veteran's reported treatment at the Army 
Hospital in Aschaffenburg, Germany may include evidence of 
aggravation of his flat feet, or superimposed disease or 
injury, such records are potentially pertinent to his request 
to reopen the claim for service connection.  

Accordingly, the RO should undertake appropriate action to 
obtain all service treatment records from Army Hospital in 
Aschaffenburg, Germany.  The RO is reminded that, in 
requesting records from Federal facilities, efforts to assist 
should continue until either the records are obtained, or 
sufficient evidence indicating that the records sought do not 
exist, or that further efforts to obtain those records would 
be futile, is received.  See 38 C.F.R. § 3.159(c)(2) (2008).  

The record also reflects that potentially pertinent, 
identified private medical records have not been obtained.  
In this regard, in May 2003, the Veteran submitted a VA Form 
21-4142 (Authorization and Consent to Release Information to 
the Department of Veterans Affairs (VA)), in which he 
reported treatment at several medical facilities, including 
the Evelyn G. Frederick Health Center and Pinnacle Health.  A 
January 2006 record of VA treatment reflects that the 
Frederick Health Center is the Veteran's primary care 
provider, while a July 2006 record of VA treatment reflects 
that Pinnacle Adult Health is the Veteran's primary care 
provider.  The claims file currently includes records of 
treatment from the Evelyn G. Frederick Health Center, dated 
from January 1991 to August 2002, and from Pinnacle Health, 
dated in August 2002.  Although records of VA treatment in 
January 2007 and May 2008 list VA as the Veteran's primary 
care provider, the January and July 2006 records indicate 
that more recent records of treatment from these private 
medical facilities may be available. 

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to 
procure treatment records identified by the Veteran.  As the 
claim is being remanded, the RO should obtain and associate 
with the claims file any records of treatment pertinent to 
the claim on appeal from the Evelyn G. Frederick Health 
Center and Pinnacle Health.  If more current authorization to 
obtain these records is required, the RO should request that 
the Veteran sign and furnish such appropriate authorization 
for the release to VA of all such private medical records, 
and any such authorization should be associated with the 
claims file.

On remand, the RO should also obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes records of VA treatment from the 
Lebanon VA Medical Center (VAMC) (to include the Camp Hill 
Outpatient Clinic) dated from November 2002 to May 2008.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
records of pertinent treatment from the Lebanon VAMC (to 
include the Camp Hill Outpatient Clinic), since May 2008, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) as regards requests for records from Federal 
facilities. 

Further, to ensure that all due process requirements are met, 
the RO should also give the Veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.  The RO's notice letter to the Veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should undertake appropriate 
action to obtain all outstanding service 
treatment records from the Army Hospital 
in Aschaffenburg, Germany, to include 
requesting the records directly from this 
facility.  In requesting these records, 
the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  

The RO is reminded that it should 
continue efforts to procure the Veteran's 
service treatment records from the 
aforementioned facility until either the 
records are received, or until it 
receives specific information that the 
records sought do not exist or that 
further efforts to obtain them would be 
futile.  All records/responses received 
should be associated with the claims 
file.  

2.  The RO should obtain all records of 
evaluation and/or treatment for the 
Veteran's flat feet from the Lebanon VAMC 
(to include the Camp Hill Outpatient 
Clinic) (since May 2008).  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

3.  The RO should send to the Veteran a 
letter requesting that the Veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to the claim on appeal that is not 
currently of record.  If more current 
authorization is required to obtain 
outstanding treatment records from the 
Evelyn G. Frederick Health Center or 
Pinnacle Health (identified above), the 
RO should specifically request that the 
Veteran provide current signed 
authorization to enable it to obtain all 
outstanding records from these providers, 
and a copy of such authorization should 
be associated with the claims file.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).   

4.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified-to 
specifically include the treatment 
records from the Evelyn G. Frederick 
Health Center and Pinnacle Health (as 
noted above)-following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied. The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

